           Case 1:19-cv-11018-AT-KNF Document 6 Filed 11/29/19 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


CONTRARIAN CAPITAL MANAGEMENT,
L.L.C., CONTRARIAN CAPITAL FUND I,
L.P., CONTRARIAN DOME DU GOUTER
MASTER FUND, LP, CONTRARIAN
CAPITAL SENIOR SECURED, L.P.,
CONTRARIAN EM II, LP, CONTRARIAN
EMERGING MARKETS, L.P., BOSTON                         No. 19 Civ. ___ (___)
PATRIOT SUMMER ST LLC, and E1 SP, A
SEGREGATED ACCOUNT OF EMAP SPC,                        CORPORATE DISCLOSURE
                                                       STATEMENT
                            Plaintiffs,

                 v.

BOLIVARIAN REPUBLIC OF VENEZUELA,

                            Defendant.


          Pursuant to Federal Rule of Civil Procedure 7.1, Plaintiffs Contrarian Capital Manage-

ment L.L.C., Contrarian Capital Fund I, L.P., Contrarian Dome du Gouter Master Fund, LP,

Contrarian Capital Senior Secured, L.P., Contrarian Emerging Markets, L.P., Boston Patriot

Summer St LLC, Contrarian EM II, LP, Polonius Holdings, LLC, and E1 SP, a Segregated

Account of EMAP SPC (collectively, the “Contrarian Entities”) hereby disclose:

          1.    The parent company of Polonius Holdings, L.L.C. is Contrarian Funds, L.L.C., a

limited liability company formed under the laws of the State of Delaware with its principal place

of business in Greenwich, Connecticut.

          2.    Other than Polonius Holdings, L.L.C., no Contrarian Entity has any parent

corporation.

          3.    No publicly held corporation owns 10% or more of the stock of any Contrarian

Entity.
      Case 1:19-cv-11018-AT-KNF Document 6 Filed 11/29/19 Page 2 of 2



November 29, 2019
New York, New York

                            Respectfully submitted.


                            /s/ Steven F. Molo
                            Steven F. Molo
                            Justin M. Ellis
                            Lauren F. Dayton
                            MOLOLAMKEN LLP
                            430 Park Avenue
                            New York, NY 10022
                            Tel: (212) 607-8160
                            Fax: (212) 607-8161
                            smolo@mololamken.com

                            Attorneys for Contrarian Capital
                            Management, L.L.C., Contrarian Capital
                            Fund I, L.P., Contrarian Dome du Gouter
                            Master Fund, LP, Contrarian Capital Senior
                            Secured, L.P., Contrarian EM II, LP,
                            Contrarian Emerging Markets, L.P., Boston
                            Patriot Summer St LLC, Polonius Holdings,
                            LLC, and E1 SP, a Segregated Account of
                            EMAP SPC




                                      2
